DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 11/24/2021 and 09/08/2022. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a program is a data structure merely comprising a set of instructions. Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held non-statutory).  Such claimed data structures do not define any structural and functional relationships between the data structure and other claimed aspects of the invention that permit the data structure’s functionality to be realized.  In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and thus are statutory.  Appropriate attention is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 14 and 18 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama et al. (US 2018/0295309).
	Regarding claim 1, Kuriyama et al. disclose an image processing device comprising: an image generation unit configured to generate a first frame rate image based on a captured image and a second frame rate image having a frame rate lower than the first frame rate image (figs. 8 – 10; ¶137, 148-150: generating image data that is based on images signals from an imaging element 100, the image data corresponding to an area of interest 172, that is at a high frame rate, and image data of peripheral area 176 that is at a low frame rate); and an output unit configured to output the first frame rate image and the second frame rate image generated by the image generation unit so as to be displayed in different display regions of a display unit (¶137, 147; figs 8-9: recording unit 505 outputs image data from area 172 and peripheral area 172 together with area information).

	Regarding claim 6, Kuriyama et al. disclose all of the aforementioned limitations of claim 1. Kuriyama also teaches wherein the image generation unit generates an image of a partial region in the captured image as the first frame rate image, and generates an image of a region other than the partial region in the captured image as the second frame rate image (figs. 8-9; ¶144-148: attention area 172, which is a partial region of the captured image and is displayed with a higher frame rate, is determined by identifying a moving child by comparing successive images).
	Regarding claim 7, Kuriyama et al. disclose all of the aforementioned limitations of claim 6. Kuriyama also teaches wherein the image generation unit generates an image of a detection region of a specific object in the captured image as the first frame rate image (figs. 8-9; ¶144-148: attention area 172, which is a partial region of the captured image and is displayed with a higher frame rate, is determined by identifying a moving child by comparing successive images).

	Regarding claim 8, Kuriyama et al. disclose all of the aforementioned limitations of claim 7. Kuriyama also teaches wherein the image generation unit generates an image of a detection region of a moving object in the captured image as the first frame rate image (figs. 8-9; ¶144-148: attention area 172, which is a partial region of the captured image and is displayed with a higher frame rate, is determined by identifying a moving child by comparing successive images).

	Regarding claim 9, Kuriyama et al. disclose all of the aforementioned limitations of claim 1. Kuriyama also teaches wherein the output unit outputs information giving an instruction on the display regions of the first frame rate image and the second frame rate image to the display unit (figs. 6, 11; ¶167: synthesized image showing regions is displayed under control of the synthesizing unit 156).

	Regarding claim 10, Kuriyama et al. disclose all of the aforementioned limitations of claim 1. Kuriyama also teaches wherein the output unit outputs the first frame rate image and the second frame rate image to a single transmission line in a time-division manner (figs. 13; ¶164: the image data of the peripheral area 172 is readout after the data of the area of interest 172).

	Regarding claim 11, Kuriyama et al. disclose all of the aforementioned limitations of claim 10. Kuriyama also teaches wherein the output unit time-divisionally outputs each partial image obtained by dividing the second frame rate image into regions to the transmission line (figs. 13; ¶164: the image data of the peripheral area 172 is readout after the data of the area of interest 172).

	Regarding claim 12, Kuriyama et al. disclose all of the aforementioned limitations of claim 1. Kuriyama also teaches further comprising: the display unit configured to combine and display the first frame rate image and the second frame rate image output by the output unit (figs. 6, 11; ¶167: synthesized image showing regions is displayed under control of the synthesizing unit 156).

	Regarding claim 13, Kuriyama et al. disclose all of the aforementioned limitations of claim 6. Kuriyama also teaches wherein the image generation unit sets a region to be the first frame rate image in the captured image on a basis of an operation of a user (figs. 7; ¶142-146: when a user instructs the imaging device 500 to generate a motion image the subject estimating unit 150 drives the drive unit 502 to acquire image data based on image signals from the imaging element 100, and estimate a main subject included in an image indicated by the image data… group selecting unit 152 handles a set of these selected unit groups 131 as an attention area 172. Furthermore, the group selecting unit 152 handles, as a peripheral area 176, a set of unit groups 131 not included in the attention area 172 in the entire imaging area).

	Regarding claim 14, Kuriyama et al. disclose all of the aforementioned limitations of claim 13. Kuriyama also teaches wherein the image generation unit sets a region to be the first frame rate image on a basis of an operation of designating a position on a screen where the captured image is displayed (figs. 7; ¶142-146: when a user instructs the imaging device 500 to generate a motion image the subject estimating unit 150 drives the drive unit 502 to acquire image data based on image signals from the imaging element 100, and estimate a main subject included in an image indicated by the image data… group selecting unit 152 handles a set of these selected unit groups 131 as an attention area 172. Furthermore, the group selecting unit 152 handles, as a peripheral area 176, a set of unit groups 131 not included in the attention area 172 in the entire imaging area).

Claim 18 – 19 are rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Kuriyama et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5 and 15 – 17 are rejected under 35 U.S.C. 103 as being obvious over Kuriyama et al. in view of Forutanpour et al. (US 2016/0239091).
	Regarding claim 2, Kuriyama et al. disclose all of the aforementioned limitations of claim 1. Kuriyama fails to explicitly disclose wherein the image generation unit generates an image representing notification information for a user as the second frame rate image.
	In a similar field of endeavor, Forutanpour teaches a system for displaying news, weather forecast and stock quotes (figs. 1-4; ¶72, 81) in various display regions wherein the first display region 120 is capable of displaying image data at a first frame rate and the second and third display regions 130 and 140 are capable of displaying image data at a second and/or third frame rate, which is greater than the focal length of a third device (¶63). In light of the teaching of Forutanpour, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Forutanpour’s teaching in Kuriyama’s system because an artisan of ordinarily skill would recognize that this would enhance user experience and displaying content in a user friendly and energy efficient manner.

	Regarding claim 3, Kuriyama et al. in view of Forutanpour et al. disclose all of the aforementioned limitations of claim 2. Kuriyama also teaches the image generation unit generates the second frame rate image for display (¶137, 147; figs 8-9: recording unit 505 outputs image data from area 172 and peripheral area 172 together with area information). Kuriyama fails to explicitly disclose wherein a mode of displaying the notification information on the display unit and a mode of not displaying the notification information are switchable according to an operation, and the second frame rate image representing the notification information in the mode of displaying the notification information.
	In a similar field of endeavor, Forutanpour teaches receiving a command to display content and  (figs. 1-4; ¶72, 81) identifying a display region within a wearable display suitable for displaying the content based on frame rate and displaying (¶90). In light of the teaching of Forutanpour, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Forutanpour’s teaching in Kuriyama’s system because an artisan of ordinarily skill would recognize that this would enhance user experience and displaying content in a user friendly and energy efficient manner.

	Regarding claim 4, Kuriyama et al. in view of Forutanpour et al. disclose all of the aforementioned limitations of claim 2. Kuriyama also teaches wherein the image generation unit performs frame update for the second frame rate image (¶161; figs 7: the attention area 172 can be updated successively; area information 184 and a peripheral area 186 are updated). Kuriyama fails to explicitly disclose notification information.
	In a similar field of endeavor, Forutanpour teaches a system for displaying news, weather forecast and stock quotes (figs. 1-4; ¶72, 81) in various display regions wherein the first display region 120 is capable of displaying image data at a first frame rate and the second and third display regions 130 and 140 are capable of displaying image data at a second and/or third frame rate, which is greater than the focal length of a third device (¶63). In light of the teaching of Forutanpour, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Forutanpour’s teaching in Kuriyama’s system because an artisan of ordinarily skill would recognize that this would enhance user experience and displaying content in a user friendly and energy efficient manner.

	Regarding claim 5, Kuriyama et al. in view of Forutanpour et al. disclose all of the aforementioned limitations of claim 2. Kuriyama also teaches wherein the image generation unit generates the second frame rate image as an image to be displayed in a display region on an outer periphery of the display region of the first frame rate image on the display unit (figs. 8 – 10; ¶137, 148-150: generating image data that is based on images signals from an imaging element 100, the image data corresponding to an area of interest 172, that is at a high frame rate, and image data of peripheral area 176 that is at a low frame rate). Kuriyama fails to explicitly disclose notification information.
	In a similar field of endeavor, Forutanpour teaches a system for displaying news, weather forecast and stock quotes (figs. 1-4; ¶72, 81) in various display regions wherein the first display region 120 is capable of displaying image data at a first frame rate and the second and third display regions 130 and 140 are capable of displaying image data at a second and/or third frame rate, which is greater than the focal length of a third device (¶63). In light of the teaching of Forutanpour, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Forutanpour’s teaching in Kuriyama’s system because an artisan of ordinarily skill would recognize that this would enhance user experience and displaying content in a user friendly and energy efficient manner.

	Regarding claim 15, Kuriyama et al. disclose all of the aforementioned limitations of claim 14. Kuriyama fails to explicitly disclose wherein the operation of designating a position on a screen is an operation of touching the screen.
	In a similar field of endeavor, Forutanpour teaches a system for displaying news, weather forecast and stock quotes (figs. 1-4; ¶72, 81) in various display regions wherein the first display region 120 is capable of displaying image data at a first frame rate and the second and third display regions 130 and 140 are capable of displaying image data at a second and/or third frame rate, which is greater than the focal length of a third device (¶63). Forutanpour also teaches using touch screen functionality for user input to select display screens (fig. ¶50-51, 75, 88). In light of the teaching of Forutanpour, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Forutanpour’s teaching in Kuriyama’s system because an artisan of ordinarily skill would recognize that this would enhance user experience and displaying content in a user friendly and energy efficient manner.

	Regarding claim 16, Kuriyama et al. in view of Forutanpour et al. disclose all of the aforementioned limitations of claim 15. Forutanpour also teaches wherein the image generation unit sets a range of a region to be the first frame rate image on a basis of an operation of giving an instruction on a direction in a plane of a screen where the captured image is displayed touch screen functionality for user input to select display screens (fig. ¶50-51, 75, 88: directional swipe). 

	Regarding claim 17, Kuriyama et al. in view of Forutanpour et al. disclose all of the aforementioned limitations of claim 16. Forutanpour also teaches wherein the operation of giving an instruction on a direction is an operation of tracing the screen (fig. ¶50-51, 75, 88: directional swipe). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698